*688Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Orlando C. Diaz and his wife, Brenda Aracely Carrera, natives and citizens of Guatemala, petition for review of an order of the Board of Immigration Appeals (“Board”) denying their motion to reopen immigration proceedings. We have reviewed the record and the Board’s order and find no abuse of discretion. See 8 C.F.R. § 1008.2(a) (2011) (setting forth standard of review). Accordingly, we deny the petition for review for the reasons stated by the Board. In re: Diaz (B.I.A. Oct. 20, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.